UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6176


ROBBIE SHERRON,

                     Plaintiff - Appellant,

              v.

DR. JOSEPH F. MAIDES; DR. UMESI; DR. COLEMAN,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:18-ct-03168-BO)


Submitted: June 29, 2021                                            Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Robbie Sherron, Appellant Pro Se. David Michael Fothergill, Kristina Marie Wilson,
YATES, MCLAMB & WEYHER, LLP, Raleigh, North Carolina; Gary Adam Moyers,
BATTEN LEE, PLLC, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robbie Sherron seeks to appeal the district court’s order denying his motions to

amend, motion for a temporary restraining order (“TRO”) and a preliminary injunction,

motion to appoint counsel, and motions for discovery. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The denial of a motion for a preliminary injunction is immediately

appealable. After reviewing the record, we conclude that the district court did not abuse

its discretion in denying the motion for a preliminary injunction. We therefore affirm this

portion of the district court’s order. However, the portion of the order denying Sherron’s

motions to amend, to appoint counsel, for discovery, and for a TRO is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we dismiss this portion

of the appeal for lack of jurisdiction. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                     AFFIRMED IN PART,
                                                                     DISMISSED IN PART




                                             2